 1                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 2                                                                    Nov 29, 2018
                                                                          SEAN F. MCAVOY, CLERK
 3

 4

 5                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7    JARED SHAW, an unmarried
      individual,                                NO: 2:17-CV-432-RMP
 8
                                   Plaintiff,    ORDER OF DISMISSAL WITH
 9                                               PREJUDICE
            v.
10
      AMERICAN FAMILY MUTUAL
11    INSURANCE COMPANY,

12                                 Defendant.

13

14         BEFORE THE COURT is the parties’ Stipulation of Dismissal with

15   Prejudice, ECF No. 31. Having reviewed the Stipulation and the record, the Court

16   finds good cause to approve dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. The parties’ Stipulation of Dismissal with Prejudice, ECF No. 31, is

18               APPROVED.

19         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

20               to any party.

21         3. All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         4. All scheduled court hearings, if any, are STRICKEN.

 2         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 3   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 4   close this case.

 5         DATED November 29, 2018.

 6
                                              s/ Rosanna Malouf Peterson
 7                                         ROSANNA MALOUF PETERSON
                                              United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
